March 6, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                      JANENE FANDAL BRANTLEY, Appellant

NO. 14-11-00583-CV                       V.

                    MATTHEW FRANCOIS BRANTLEY, Appellee
                           ____________________



      This cause, an appeal from the trial court’s “AGREED ORDER IN SUIT TO
MODIFY PARENT-CHILD RELATIONSHIP,” signed June 7, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the judgment.
We order the judgment of the court below AFFIRMED.

      We order appellant, JANENE FANDAL BRANTLEY, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.